ACCEPTED
                                                                                                           04-15-00074-CV
                                                                                                FOURTH COURT OF APPEALS
                                                                                                     SAN ANTONIO, TEXAS
                                                                                                      3/30/2015 1:03:57 PM
                                                                                                             KEITH HOTTLE
                                                                                                                    CLERK


                                   TraciaY. Lee
                                     A Professional Limited Liability Company
                                                                                          FILED IN
P.O. Box. 171022
                                                                                4th COURT       OF APPEALS
                                                                                 Voice: 512.814.6167
                                                                                 SAN ANTONIO, TEXAS
Austin, Texas 78717                                                              Facsimile: +1 512.271.6806
                                                                                3/30/2015     1:03:57 PM
                                                                                 Email: tlee@tleelaw.com
                                                                                   KEITH E. HOTTLE
                                             March 30, 2015                                 Clerk

VIA E-FILE
Mr. Keith E. Hottle
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, TX 78205-3037

                      Re:   Case No. 04-15-00074-CV; Stacey Scott v. Larry Furrow and Keller
                            Williams Legacy Group; pending in the Fourth Court of Appeals,
                            San Antonio, Texas

Dear Mr. Hottle:

Please allow this correspondence to serve as notice of my appearance as counsel of
record for Appellant Stacey Scott in the above-referenced matter.

Please take note that on March 26, 2015, Ms. Scott filed a Motion for New Trial
pertaining to the February 24, 2015 trial court judgment awarding attorney’s fees to
Appellees. The filing of the Motion for New Trial extends the appellate deadlines.
However, in the interest of caution, and to comply with this Court’s order of March 19,
2015, Ms. Scott will file an amended notice of appeal with the trial court today.

Thank you for your attention to this matter, and please let me know if you have any
questions or concerns.

                                                             Sincerely,



                                                             Tracia Y. Lee, PLLC
                                                             By: Tracia Y. Lee


cc: Scott F. Cline (Via E-service)
    Thornton, Biechlin, Segrato, Reynolds & Guerra, L.C.
    Fax: (210) 525-0666
    Attorneys for Appellees Larry Furrow and Keller Williams Legacy Group